Citation Nr: 1520058	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  10-38 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal was processed, in part, using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is remanded and addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Unfortunately, a remand is required in this case.  The Veteran contends that his depressive disorder was caused by a sexual assault that occurred while was stationed in Korea in service.  He was afforded a VA examination and a medical opinion was provided in conjunction with his claim.  However, as set forth below, an additional opinion is required.

As the case must be remanded, efforts should also be made to obtain any additional VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records (to include any archived records) pertaining to any psychiatric problems dated from October 1971 to April 2001; from November 2002 to July 2003; and from February 2013 forward.

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records from Dr. Winchester.  See Letter from the Veteran, dated September 26, 2010.

3.  Ask the Veteran to identify the civilian doctor that prescribed him Valium for his nerves.  See VA examination report, dated August 11, 2010, page 10.  Make arrangements to obtain all records that he adequately identifies.

4.  Thereafter, schedule the Veteran for a VA examination by a psychiatrist or psychologist.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.

The examiner should identify and list all of the Veteran's psychiatric disorders.

The examiner should review the service personnel records and service treatment records for any evidence reflecting that the Veteran's claimed personal assault occurred during military service.  An opinion should be provided as to whether any information in these records, such as any behavior changes (i.e., deterioration in work performance; episodes of depression, panic attacks or anxiety without an identifiable cause; unexplained social behavior changes, etc.) reflect that a personal assault occurred, as described by the Veteran.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should consider the following:

* The service treatment records dated in September 1971 and October 1971 (Mental Hygiene Clinical Record, and Report of Mental Status Evaluation).

* The service personnel records dated in September 1971 showing that the Veteran refused to perform his guard duty.

* The lay statements from the Veteran, including his statement dated September 16, 2010.

* The September 2010 lay statements from F.K. and K.T. concerning their observations of the Veteran after his separation from service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


